Citation Nr: 1729724	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of this hearing is associated with the claims file.  

The Board previously remanded this claim in April 2013 and April 2016 for further development.  The case has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss was caused by active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

The Veteran contends that he has current hearing loss related to exposure to acoustic trauma associated military weaponry during his military service.  

First, the Veteran's DD 214 shows he primarily worked as a rifle marksmanship instructor in the Weapons Training Battalion.  His decorations include the Rifle Sharpshooter Badge and a Pistol Expert Badge.  The Veteran has also consistently claimed that he has suffered from diminished hearing since his military service during which he would shoot rifles.  See November 2007 VA treatment records; February 2008 statement in support of claim; April 2011 hearing testimony.  The Board finds that there was in-service noise exposure, and the in-service incurrence or an injury element of service connection has been met.  

Next, the Veteran clearly has a present hearing loss for VA purposes.  November 2007 VA treatment notes document audiometric testing conducted when the Veteran complained of a history of hearing loss.  

At that time, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
85
90
Left
30
30
65
90
105

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

On VA examination in May 2013, the Veteran exhibited the following puretone threshold in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
85
95
Left
40
50
70
90
100

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 80 percent in the left ear.  

On VA examination in July 2016, the Veteran exhibited puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
80
95
105+
Left
45
45
75
95
105+

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  

Each audiogram shows a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016).  Thus, the present disability element of service connection has been met.  

The remaining consideration is whether the Veteran's bilateral hearing loss is related to noise exposure during his military service.  The Board finds that the nexus element has been met and that service connection for bilateral hearing loss is warranted.  

By way of history, the Veteran's August 1971 entrance examination showed that the Veteran's puretone thresholds were 35 decibels (dB) at 4000 Hertz (Hz).  For this claim, VA initially provided an examination in May 2013.  Then, the examiner opined, as directed by a previous Board remand, that the Veteran had left ear hearing loss ear prior to his active duty and that it was not aggravated beyond the normal progression in military service.  Where the degree of hearing loss noted on an entrance examination does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, the claimant is entitled to the presumption of soundness.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  The August 1971 entrance examination did not yield audiometric findings that amounted to a degree of hearing loss that meets VA's definition of a disability.  Thus, the Veteran was presumed sound on entry with regard to his left ear hearing.  Thus, the May 2013 opinion regarding left ear hearing loss was inadequate, and the opinion for both ears in May 2013 was inadequate because the examiner failed to address the Veteran's military occupational specialty of rifle instructor, the issue of whether the Veteran's hearing loss exhibited patterns consistent with noise-induced hearing loss, and the Veteran's lay statements.  The Board finds similar inadequacies in the findings of an April 2005 VA examination that was conducted for a previously denied service connection claim for bilateral hearing loss.  

Pursuant to the resulting April 2016 remand, the Veteran presented for another VA examination in July 2016.  After reviewing the Veteran's service treatment records and conducting a clinical interview, the examiner provided the following opinions:  1) that the Veteran had right ear hearing loss that was at least as likely as not caused by or a result of acoustic trauma during service; 2) that the Veteran had left ear hearing loss that was at least as likely as not caused by or a result of acoustic trauma during service; 3) and that left ear hearing loss existed prior to service and was aggravated beyond its normal progression in military service.  

Before discussing the examiner's rationale, the Board discounts the aggravation opinion for the Veteran's left ear for the same reason that the May 2013 VA opinion is inadequate.  Because the Veteran did not have a degree of hearing loss in the left ear at entry that met VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, the Veteran is presumed sound for service connection purposes.  

For opinions one and two, the examiner explained that the Veteran's hearing loss was consistent with aging, military noise exposure and occupational noise exposure as an electrician for more than 40 years.  The examiner also indicated that he was unable to state without a doubt that hearing was abnormal at 6000 Hertz on enlistment, and because the puretone thresholds at that level were high bilaterally on separation, the examiner found in the Veteran's favor by noting that hearing loss at that level could have resulted from known noise exposure as a rifleman and rifle instructor.  

The Board takes the July 2016 VA opinion as probative and competent evidence that the Veteran experiences bilateral hearing loss as a result of aging and military acoustic trauma.  Regarding the examiner's opinion that post-service occupational noise could have contributed to the Veteran's current disability, the Board notes that the Veteran has maintained employment as an electrician, and he has testified that this occupation did not result in acoustic trauma.  See April 2011 hearing transcript.  What the Board is left with as far as causes are noise exposure and aging.  The examiner's opinion is thorough, reflected a detailed knowledge of the Veteran's medical history, and is supported by adequate rationale.  For these reasons, the Board accords the opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Therefore the evidence demonstrates that bilateral hearing loss is related to acoustic trauma sustained during military service.  The Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


